Citation Nr: 1547309	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  09-07 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable disability rating for service-connected scar, status post umbilical cord repair.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served in the United States Army Reserves with active duty from June 1980 to October 1980 and he served in the United States Marine Corp with active duty from May 1981 to July 1985.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in August 2012.  A transcript of the hearing is of record. 

The Board remanded these claims in September 2012 for further evidentiary development.  The RO continued the denial of the claim for an increased disability rating for scar, status post umbilical cord repair in the August 2013 supplemental statement of the case and returned this issue to the Board for further appellate consideration.

With respect to the Veteran's service connection claim for a psychiatric disorder to include PTSD, the RO granted service connection for schizoaffective disorder in an August 2013 rating decision.  The Board concludes that the issue of entitlement to a psychiatric disorder other than PTSD is no longer before the Board as it is a full grant of the benefit sought on appeal with respect to that issue.  However, the August 2013 rating decision and the August 2013 supplemental statement of the case does not address the issue of entitlement to service connection for PTSD.  The evidence of record indicates that the Veteran has a current diagnosis of PTSD and the Veteran's representative has argued in the October 2015 written brief that the Veteran's PTSD is related to his active military service.  Thus, the Board finds that the issue of entitlement to service connection for PTSD has not been readjudicated in light of the new evidence of record and a remand is warranted.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Scar #1 of the abdomen is deep (shaped in a semi circle), non-linear, measuring 7.3 cm by .4 cm with an approximate total area of 2.92 cm, is not unstable or painful, and does not result in limitation of function of the abdomen.

2.  Scar #2 on the abdomen is superficial and linear measuring 33.8 cm by 1.1 cm, encompasses an area less than 144 square inches (929 square centimeters), is not unstable or painful on examination, and does not result in limitation of function of the abdomen.


CONCLUSION OF LAW

The criteria for a compensable disability rating for service-connected scars, status post umbilical cord repair have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002 and West 2014); 38 C.F.R. 38 C .F.R. § 4.118, Diagnostic Codes 7801-7805 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

For increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

A letter dated in February 2007 satisfied the duty to notify provisions prior to the initial AOJ decision.  Specifically, the letter informed the Veteran that he should submit evidence showing his service-connected scar, status post umbilical cord repair has increased in severity.  He was notified of the types of medical or lay evidence that was for consideration in rating the disability at issue, including evidence as to the impact of his disability on his employment and daily life.  Furthermore, the letter informed the Veteran of the evidence that VA will seek to provide and the information the Veteran is expected to provide in substantiating his claim.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains the Veteran's service treatment records, VA treatment records, VA examination reports dated in March 2007 and March 2013, lay statements from the Veteran, and a transcript of the August 2012 Board hearing.

The VA examination reports reflect that the examiners obtained an oral history from the Veteran and evaluated him with respect to his scar, status post umbilical cord repair.  The examiners documented in detail the findings of the physical examination and the claimed symptoms and the effect those symptoms have on his functioning.  The VA examiner in March 2013 reviewed the claims file.  However, it is unclear whether the March 2007 VA examiner reviewed the claims file as part of the examination.  When analyzing claims for an increased disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Furthermore, the Veteran has not asserted and the claims file does not show that evidence in the claims file would have affected the observations of the examiner.  See Mariano v. Principi, 17 Vet. App. 305, 3011-12 (2003) (when reviewing the claims file would not affect the observations of an examiner, the failure to review it does not prejudice the claimant).  The examiner was aware of the pertinent history of the Veteran's scar, status post umbilical cord repair based on the Veteran's statements during the examination.  Accordingly, the VA examinations are adequate for rating purposes. 

This issue was remanded in September 2012 to obtain any outstanding VA treatment records, Social Security Disability records and to provide the Veteran with another VA examination to determine the current severity of his service-connected scar, status post umbilical cord repair.  Outstanding VA treatment records to include from 2001 to 2008 were associated with the claims file.  Social Security Disability records were associated with the claims file.  The claims file also contains a VA examination report dated in March 2013 that documents the Veteran's symptoms with respect to his scar, status post umbilical cord repair.  The examiner addressed the issues raised by the Board in the September 2012 remand.  Accordingly, the Board finds that there has been substantial compliance with September 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under appeal.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development.

II.  Criteria and Analysis

The Veteran's scars, status post umbilical cord repair are rated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7805, which evaluates skin disorders manifested by scars.  The Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended in October 2008.  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his claim in January 2007.  Therefore, the Board will only consider the scheduler criteria for scars in effect between August 2002 and October 2008.  Diagnostic Code 7805 provides that all other scars are to be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008). 

A VA examination conducted in March 2007 reveals that the Veteran reported that he did not experience any pain associated with the umbilical hernia repair at that time.  The examiner determined that the Veteran had some other abdominal complaints that are not related to the umbilical hernia and are due to an ulcer problem.  Physical examination revealed a well-healed, slightly hyperpigmented scar in a U shape below the umbilicus.  It was level and not tender.  There was no disfiguration, ulceration, adherence, instability, inflammation, edema, or tissue loss.  There was no evidence of keloid formation or abnormal texture.  The scar was 5 cm in length.  The examiner documented that there was a scar, but otherwise, the abdominal examination was normal with no hernia present.  The abdomen was soft without hepatosplenomegaly or masses.

A March 2013 VA examination reveals that the Veteran reported that when he bends over, he can feel mild pain under the umbilical scar with straitening up.  Physical examination revealed two scars on the anterior trunk or abdomen.  Scar #1 was inferior to the umbilicus in an arc shape measuring 7.3 cm by 1.1 cm.  The examiner noted that the deep, non-linear scar of the anterior trunk had an approximate total area of 2.92 cm2.  Scar #2 was a linear midline scar from chest to pubic region measuring 33.6 cm by 1.1 cm.  The scars on the abdomen were not painful or unstable.  

Based on the evidence of record, the most pertinent of which was discussed above, the Board finds that the Veteran's scars do not result in limitation of motion or function of the abdomen.  Although the Veteran reported mild pain under the umbilical scar when he bends over and then straightens, the evidence indicates that this does not limit the motion or function of his trunk or abdomen.  Accordingly, the Veteran's scars, status post umbilical cord repair do not warrant a compensable disability rating under Diagnostic Code 7805 for limitation of function of the abdomen. 

The Board has considered whether the Veteran is entitlement to a compensable rating under other Diagnostic Codes for scars.  Diagnostic Code 7800 evaluates disfigurement of the head, face or neck.  As the scars are not located on the head, face or neck, Diagnostic Code 7800 is not applicable.  

A 10 percent rating is warranted for scars, other than head, face, or neck, that are deep or that cause limited motion, when the area exceeds 6 square inches (39 square centimeters) under Diagnostic Code 7801. 38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Note (2) (2008).  Diagnostic Code 7802 provides that scars, other than the head, face or neck, that are superficial and that do not cause limited motion are assigned a 10 percent rating when the area is 144 square inches (929 square centimeters) or greater. 38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  Under Diagnostic Code 7803, scars that are superficial and unstable warrant a 10 percent rating. 38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Id.  Under Diagnostic Code 7804, scars that are superficial and painful on examination warrant a 10 percent rating. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008). 

The evidence of record shows that scar #1 is described as deep; however, the approximate total area of the scar is less than 6 square inches (39 square centimeters).  Scar #2 is described as superficial, but does not cause limited motion and it encompasses an area less than 144 square inches (929 square centimeters). Furthermore, the evidence of record shows that the scars on the abdomen were not unstable and they were not painful on examination. 

The competent medical evidence of record shows that the scars, status post umbilical cord repair have not fluctuated materially during the course of this appeal as to permit a compensable disability rating.  As such, a staged rating is not warranted. 

Based on the foregoing, a preponderance of the evidence is against a compensable disability rating for service-connected scars, status post umbilical cord repair for the entire appeals period.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected scars, status post umbilical cord repairs is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's scars with the established criteria found in the rating schedule for scars show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The evidence shows that it has not marked interference with employment, necessitated frequent periods of hospitalization, or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.

ORDER

Entitlement to a compensable disability rating for service-connected scars, status post umbilical cord repair is denied.


REMAND

As noted in the Introduction, the Veteran's service connection claim for a psychiatric disorder to include PTSD was remanded in September 2012 to provide the Veteran with another VA examination.  The March 2013 VA examination diagnosed the Veteran with PTSD and schizoaffective disorder.  An August 2013 rating decision granted the Veteran's service connection claim for schizoaffective disorder.  The August 2013 rating decision did not discuss the Veteran's claim for PTSD.  Furthermore, the August 2013 supplemental statement of the case did not readjudicate the Veteran's service connection claim for PTSD.  The Veteran's representative argued in an October 2015 written brief that the Veteran believes that his PTSD is related to active military service.  In light of the foregoing, the Board finds that August 2013 rating decision that granted entitlement to schizoaffective disorder is not a full grant of the Veteran's service connection claim for a psychiatric disability to include PTSD and therefore, the RO/AMC must readjudicate the Veteran's service connection claim for PTSD based on a review of the entire evidence of record.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim of entitlement to service connection for PTSD, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


